UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 937,719 shares of common stock outstanding as of August12, 2014. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item4. Controls and Procedures 29 PartII OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item6. Exhibits 31 SIGNATURES 32 EXHIBITINDEX 33 Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June30,2014 December31,2013 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill — Intangible assets, net — Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other current liabilities Total current liabilities Long-term debt, net of discount Derivative liabilities Other liabilities — Total liabilities Commitments and contingencies (Note14) –– –– Stockholders’ equity (deficit): Preferred Stock: $0.001 par value; 10,000,000 shares authorized; 2,870.2887 and 2,944.7080 shares of Series1 Convertible Preferred Stock issued and outstanding at June30, 2014 and December31, 2013 Common Stock: $0.001 par value; 300,000,000 shares authorized; 937,719 and 911,256 shares issued and outstanding at June30, 2014 and December31, 2013 Accumulated deficit (85,487,196 ) (80,838,169 ) Total stockholders’ equity (deficit) (1,213,795 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Revenue: Product $ License and royalty Total revenue Cost of product revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (3,151,094 ) (2,267,865 ) (5,803,475 ) (4,560,325 ) Other income and (expenses): Interest income 19 27 Interest expense (109,155 ) (1,092,091 ) (212,482 ) (1,972,629 ) Gain (loss) on revaluation of derivative liabilities, net (478,480 ) Miscellaneous income (expense) (1,422 ) (4,193 ) Total other income and (expenses) (896,341 ) (2,381,679 ) Net loss before provision for income taxes (2,103,412 ) (3,164,206 ) (4,645,927 ) (6,942,004 ) Provision for income taxes — (1,051 ) Net loss (2,103,412 ) (3,163,155 ) (4,649,027 ) (6,944,665 ) Accretion on SeriesA and B convertible preference shares of subsidiary associated with premium — (2,489,899 ) — (2,489,899 ) SeriesA-1 preferred dividend — (209,268 ) — (415,952 ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share– basic and diluted $ ) $ ) $ ) $ ) Shares used to compute net loss per share– basic and diluted Comprehensive Loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustments — (85,571 ) — (98,050 ) Total comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) SixMonthsEndedJune30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation (Gain) loss on revaluation of derivative liabilities, net (1,374,196 ) Interest converted to principal on convertible promissory notes Provision for excess and obsolete inventory (645,886 ) Amortization of debt discount Change in operating assets and liabilities: Accounts receivable (1,255,035 ) Inventories (37,275 ) Prepaid expenses and other assets (66,493 ) (43,629 ) Accounts payable Accrued payroll and related costs Other accrued expenses (73,667 ) Net cash used in operating activities (5,064,069 ) (3,161,750 ) Cash flows from investing activities: Purchase of property and equipment (123,028 ) (34,347 ) Acquisition of business (2,000,000 ) — Net cash used in investing activities (2,123,028 ) (34,347 ) Effect of exchange rates on cash — (96,658 ) Net decrease in cash and cash equivalents (7,187,097 ) (3,292,755 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
